Citation Nr: 0026132	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a jet 
blast injury affecting the left ear, to include Meniere's 
disease.


REPRESENTATION

Appellant represented by:	Jesse A. McCall, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to December 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for residuals of a head injury.  In November 1995, the 
veteran appeared and testified at a Travel Board hearing 
which was conducted by C. W. Symanski, who is the member of 
the Board of Veterans' Appeals (Board) responsible for making 
a determination in this case.  At that time, the issue was 
clarified to involve the question of service connection for 
Meniere's disease claimed as a result of a jet blast injury.  
Subsequently, the Board remanded the case to the RO in April 
1996, February 1997, June 1998 and August 1999 for further 
evidentiary development.  

In written argument in August 2000, the veteran's 
representative sought to clarify that what the veteran was 
claiming was dizziness and vertigo problems initially 
diagnosed as Meniere's disease and not specifically Meniere's 
disease itself.  In light of this argument, the Board has 
recharacterized the issue as is reflected on the title page 
of this decision.


FINDING OF FACT

The veteran has submitted competent evidence of a plausible 
claim of service connection for residuals of a jet blast 
injury affecting the left ear, to include Meniere's disease.  



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a jet blast injury affecting the left ear, to include 
Meniere's disease, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved in any case is 
whether the appellant has presented evidence that the claim 
is well grounded; that is, that the claim is plausible.  Once 
a claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The veteran's service medical records show that he was seen 
at a medical facility in November 1955 complaining that his 
left ear was stopped up and of slight pain.  It is noted on a 
September 1957 service medical record that the veteran had an 
old injury to his ear in 1955 due to a jet blast.  This 
record contains a diagnosis of otitis externa, left side.  A 
subsequent service medical record in December 1960 notes that 
the veteran had had an ear ache for about one week with 
popping and closing, and had difficulty with the ear from 
acoustic trauma aboard a carrier.

Postservice evidence includes the veteran's statements as to 
experiencing problems with his ears since a blast injury in 
service in 1955, as well as a November 1992 VA treatment 
record containing an opinion that there was a possibility 
that the veteran may have Meniere's disease secondary to the 
jet blast injury in 1955.  This evidence is sufficient to 
well ground the veteran's claim of service connection for 
Meniere's disease as it indicates an inservice injury as well 
as a possible link between this injury and Meniere's disease.  
38 U.S.C.A. § 5107(a); Caluza, supra.  The plausibility of 
this claim is especially apparent when considering that the 
threshold for establishing plausibility is uniquely low and 
that only the evidence in support of a service-connection 
claim is to be considered when determining whether it is well 
grounded.  See Hensley v. West, 212 F. 3d 1255 (Fed. Cir. 
2000); Harth v. West, 14 Vet. App. 1 (2000).


ORDER

The claim of entitlement to service connection for residuals 
of a jet blast injury affecting the left ear, to include 
Meniere's disease, is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of a jet blast injury affective the left ear, to 
include Meniere's Disease, is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990); Epps v. 
Gober, 126 F. 3d 1464 (Fed. Cir. 1997).  In this regard, it 
is regrettable that yet another remand is warranted in this 
case, but it is essential when considering the precedential 
decision issued by the U.S. Court of Appeals for Veterans 
Claims (formally known as the U.S. Court of Veterans Appeals) 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998).  In this 
case the Court held that a remand by the Board conferred on 
the claimant the right to compliance with the remand orders 
and that the Board erred when it failed to insure compliance 
with the dictates of an earlier Board remand.

As the veteran's representative pointed out in written 
argument in August 2000, although the Board previously 
remanded this case for an opinion concerning the etiology of 
the veteran's symptoms, no such opinion was given.  In this 
respect, the Board instructed the RO in August 1999 to have 
the veteran examined by a specialist in ear, nose and throat 
(ENT) disorders in order to ascertain the correct 
diagnosis(es) concerning the veteran's symptoms complex and 
to obtain an opinion as to whether or not any currently 
diagnosed disability, "be it Meniere's disease or some other 
condition", resulted from the jet blast injury reported in 
service.  

Although the RO scheduled the veteran to undergo an ENT 
examination in March 2000 pursuant to the Board's request, it 
does not appear that the veteran was ever actually examined.  
Rather, an addendum opinion was issued by a VA examiner who 
had previously examined the veteran in 1997 and who had also 
issued an addendum opinion on the matter in February 1999.  
In rendering another addendum opinion, in March 2000, the 
examiner stated that his previous addendum opinion (in 
February 1999) "remained final" and that he "ha[d] no 
reason to change these results".  He then relayed word for 
word the opinion that he reached in February 1999 without 
providing any current examination findings.  

Due to the noncompliance of the Board's June 1999 remand with 
respect to obtaining a medical opinion based on a thorough 
and contemporaneous physical examination of the veteran, this 
latest VA addendum opinion dated in March 2000 must be 
considered inadequate for decision making purposes.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  Consequently, the 
veteran should be afforded a new ENT examination by an 
examiner who has not previously examined the veteran.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for an ear, nose and throat examination.  
The examination should be conducted by an 
examiner who has not previously examined 
the veteran.  The purpose of the 
examination is to ascertain the correct 
diagnosis(es) concerning the veteran's 
symptom complex and whether any such 
diagnosis(es) found is/are related to his 
period of service.  More specifically, 
the examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not that the veteran has any 
currently diagnosed disability(ies) 
related to the jet blast injury reported 
in service.  The rationale behind the 
examiner's opinion should be set forth in 
the examination report.  The claims 
folder must be made available to the 
examiner so that the veteran's military 
and medical history may be reviewed prior 
to the examination.  Any tests deemed 
appropriate should be conducted. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been completed 
in full.  If any development is 
incomplete, including if the requested 
examination does not include an opinion 
as to the etiology of any ear 
diagnosis(es) found, appropriate 
corrective action is to be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
Supplemental Statement of the Case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 


- 6 -


